HALL, Justice:
(dissenting).
The statute in question1 exempts from regulation
... motor vehicles when specially constructed ...; or when constructed as armored cars and used for the safe conveyance or delivery of money or other valuables, or when used as hearses, ambulances, or licensed taxicabs, operating within a fifteen mile radius of any city or town;



I am of the opinion that application of the so-called “last antecedent” rule to the foregoing statutory phrase serves to subvert rather than to clarify the Legislature’s intent in its enactment.2
Notwithstanding any distinction the Commission or this Court might draw between armored cars, hearses, ambulances and taxicabs, the unalterable fact remains that the Legislature, whose prerogative it is, has not seen fit to do so. On the contrary, the statute sets forth the vehicles in a single phrase, in series, separated only by commas, and thus categorizes them as a single class. Had it been the intention of the Legislature to separately categorize armored cars, its insertion of a semicolon, rather than a comma, following the recitation thereof would then have conveyed such an intent.
It is not the prerogative of this Court to presume error in legislative enactments, nor to distort or defeat the intent of legislation by altering the punctuation contained therein. Particularly is this so when, as here, a reasonable basis exists to interpret the act as drafted. Yet, the main opinion presumes such error, and imposes its own punctuation in order to sustain the Commission’s order.3
In addition, it is to be observed that the Commission is charged with the duty of regulating all common carriers.4 Consequently, any ambiguity found to exist in any exempting provisions5 are to be reconciled in favor of the general policy it is to regulate. In the face of ambiguity as to exemption, it appears the better judicial course would be to decide in favor of the expressed mandate of regulation rather than an unclear exemption.
I would vacate the order of the Commission which grants a statewide exemption to Brinks, Inc.

. U.C.A.1953, 54-6-12(f).


. The rule has apparently never been applied in this jurisdiction, but its applicability, under appropriate circumstances, was discussed in Salt Lake City v. Salt Lake County, Utah, 568 P.2d 738 (1977).


. It is of note that such order represents a complete departure from prior statutory interpretation since at all times prior hereto the Commission has required the regulation of armored cars, and plaintiff herein is presently so regulated.


. U.C.A.1953, 54-6-2 and 54-6-4.


. Supra, footnote 1.